PER CURIAM.
This cause is before us on appeal from a final summary judgment in favor of appel-lees in a suit involving a dispute over the ownership of real property. Appellant grounded his suit seeking ejectment, quiet title, and damages for trespass upon a claim of valid record title; appellees asserted the affirmative defense of adverse possession under color of title. The trial court based its summary judgment for appellees on its finding that appellant failed to substantiate a valid record title necessary to support his suit in ejectment. However, the record before us discloses that genuine issues of material fact exist both as to the validity of appellant’s record title and as to the validity of appellees’ claim of title by adverse possession, thereby precluding summary judgment.
Accordingly, this cause is reversed and remanded for further proceedings.
BOOTH, WIGGINTON and NIMMONS, JJ., concur.